Case 2:19-cv-00467-JDW Document 12-3 Filed 05/28/19 Page 1 of 2




            EXHIBIT B
          Case 2:19-cv-00467-JDW Document 12-3 Filed 05/28/19 Page 2 of 2



From: Sheridan, Thomas W. <tsheridan@sheridanandmurray.com>
Sent: Friday, November 15, 2013 1:18 PM
To: Randell (Randy) C. Roberts <randy@robertslawfirm.com>
Subject: Hello



Randy,

I hope all is well.

I enjoyed meeting you at the AHA seminar with Rodney in Napa.

I wanted to follow up with you regarding the Pennsylvania accident case that we discussed. I apologize
for my delay in reaching out to you, but I just finished a trial here in Philadelphia.

Please give me a call to discuss the case or feel free to email me the information if you would like me to
review.

Sincerely, Tom




 Thomas W. Sheridan                                                          Sheridan & Murray, LLC
 Trial Attorney                                                          1600 Market Street, 25th Floor
                                                                                Philadelphia, PA 19103


 tsheridan@sheridanandmurray.com                                                   tel: (215) 977-9500
 http://www.sheridanandmurray.com                                                 fax: (215) 977-9800




                                                                                     ROBERTS_000005
